                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Robert Lee Ruszkowski, Jr., et al.
                                       Plaintiff,
v.                                                   Case No.: 1:18−cv−05754
                                                     Honorable Sharon Johnson Coleman
Dale James Morgado
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 13, 2018:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Status hearing
held on 11/13/2018. Plaintiff has not been able to serve the Defendant. Plaintiff will file a
motion next week for alternate service. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
